*337Opinion
Quinn, Chief Judge:
This is an appeal from a conviction for several offenses involving marihuana. The accused contends that a number of rulings and certain instructions by the law officer were prejudicial to him.
Before entering a plea of not guilty, the accused moved to make specifications 1 and 2 of the Charge “more definite and certain.” Specification 1 alleged wrongful possession of marihuana, and specification 2 alleged wrongful use thereof. The offenses were allegedly committed at Suffolk County Air Force Base, New York, “at divers times during the period from ... 1 March 1964,” to December 2, and December 1, 1964, respectively.1 Individual defense counsel contended the allegations were “too vague and indefinite,” but he did not indicate he was in any way hindered thereby in preparation of the defense or that he was uninformed as to the particulars of the offenses. The law officer denied the motion. The accused challenges the correctness of the ruling.
The challenge blends two concepts. It is contended that each specification was duplicitous in that it embraced “numerous individual offenses.” The argument is apparently inconsistent with the defense position at trial. Civilian defense counsel made many motions addressed to the specifications; none disputed the joinder of sevéral acts into a single offense of a continuing nature. There was good reason for the omission. If convicted, the maximum confinement to which the accused was subject for specification 1, for example, was five years; but if each possession of marihuana during the period was made the basis of a separate specification, the confinement for each could be aggregated. The incidents disclosed in the accused’s pretrial statement alone would have justified three charges authorizing confinement for fifteen, years. The record before us compels the conclusion that, at trial, the accused had no objection to being charged with a single continuing offense, rather than with disparate crimes. In any event, in United States v Means, 12 USCMA 290, 30 CMR 290, we held it was proper to allege use of marihuana over a period of time as a single offense. The danger, if it exists, that the court members might not know they must agree on a finding as to each of several acts reflected in the evidence does not affect the sufficiency of the pleading. At best, it may justify a clarifying instruction at the appropriate place in the trial. This aspect of the accused’s argument, therefore, has no merit.
Turning from duplicity to doubt, appellate defense counsel contend that the accused was confronted with a “veritable barrage of individual accusations,” and particularization of the acts was essential. The Means case recognizes that a specification of the kind in issue may be insufficient to enable defense to prepare properly for trial. Id., at page 292, footnote 1. For example, use of marihuana may constitute a violation of the Uniform Code of Military Justice whether committed on or off a military base. If the specification does not set out the place or places at which the several acts were allegedly performed, the accused may find it difficult to prepare his defense, especially if he intends to defend on the ground of alibi. No material omission is apparent in the specifications before us. Time and place were plainly set out. On its face, each specification was sufficiently definite and certain, as to all the essential facts of the offense charged, to withstand challenge pn that ground. United States v Means, supra. Each was also sufficient to protect the accused against prosecution for any other act *338of the same nature during the same period. United States v Maynazarian, 12 USCMA 484, 31 CMR 70. The law officer was thus fully justified in denying the particular relief sought at trial.
Previous to this motion, defense counsel had moved to compel the Government to make available certain statements and reports by law enforcement agents. Defense counsel had a copy of the Article 32 investigation and copies of all statements made by the Government’s prospective witnesses. Further, on the motion in issue, there was no indication by defense counsel that he required any more particulars of the charges to prepare the defense case or to avoid surprise. We conclude, therefore, the law officer did not err by not sua sponte treating the motion to make more definite and certain as including a contention that the defense required or desired more particulars. Cf. United States v Walker, 7 USCMA 669, 23 CMR 133.
Appellant’s next assignment of error concerns the admission of evidence obtained in a search. The accused shared a room in the barracks with Airman Robert W. Campbell and Airman Kenneth E. Pryor. On December 2, 1964, the room was searched by agents of the Office of Special Investigations. A plastic bag containing a tobacco can was found in Campbell’s locker. The contents of the tobacco can were analyzed and identified as marihuana by Philip V. Porto, Assistant Chief, Chemistry Section of the Alcohol and Tobacco Tax Division, United States Treasury Department’s New York office. In addition, the contents of two small brown envelopes found in the pocket of Campbell’s coat, which was in the locker, were identified as marihuana. At trial, the accused objected to the admission of these three items on the ground they were seized in an illegal search. The objection was overruled by the law officer.
Part of the defense argument is to the effect that the law officer prevented the accused from contesting the legality of the search on the ground he had “no standing” to assert an invasion of Campbell’s constitutional privilege. The record of trial, however, shows the law officer repeatedly indicated the accused had standing to challenge the legality of the search, but that “on the facts” presented to him “there was no question” of the legality of the search. Disregarding his plain language, and assuming the law officer really meant, as the defense contends, that the accused could not object because he had no standing to vindicate Campbell’s constitutional privilege against search and seizure, his ruling was correct.
The accused’s argument is predicated upon Jones v United States, 362 US 257, 4 L ed 2d 697, 80 S Ct 725 (1960). In that case, the defendant was charged in a two-count indictment with violations of United States Code provisions regulating traffic in narcotics. Before trial, he moved to suppress evidence obtained in the execution of a search warrant. The evidence consisted of narcotics found in a bird’s nest in an awning outside a window of the apartment for which the search warrant had been issued. Just before the search, a Federal agent stationed outside the building had seen the defendant put his hand on the awning. At the time of the discovery of the narcotics, the defendant admitted to an agent that he lived in the apartment. On the motion to suppress, the Government disputed the accused’s standing to complain about the legality of the search because he had alleged neither ownership of the narcotics nor an interest in the apartment greater than that of an “ ‘invitee or guest.’ ” The defendant testified that the apartment belonged to another person, who had given him a key to the premises and allowed him to use them “ ‘as a friend.’” The District judge denied the motion on the ground the accused lacked standing to object. Id., at page 259.
Rule 41(e), Federal Rules of Criminal Procedure, provides in párt that a “person aggrieved by an unlawful search and seizure” may move to suppress evidence so obtained. Interpreting the Rule, the Supreme Court of the United States held it expressed the long-settled doctrine that one person *339Cannot seek vindication of the constitutional rights of another. In the usual case, therefore, the moving party must allege he “was the victim of an invasion of privacy.” The Court observed that a prosecution for violation of a narcotics provision presented “a special problem.” The problem was that, reading Rule 41 (e) narrowly, many Federal courts forced the defendant to choose between two harmful alternatives. He could either admit he owned or possessed the seized property or had a substantial possessory interest in the premises in which they were found, and thereby chance that the admission could be used against him at trial, or he could deny ownership or possession and surrender the right to attack the legality of the search and seizure. The Supreme Court analyzed the problem from two points of view. First, it observed that, since possession of narcotics provides an inference for the existence of an essential element of the offense, it was contradictory and inconsonant with “the administration of criminal justice” to admit the fruits of the search in evidence on the ground that petitioner did not have possession of the narcotics at that time. It concluded that the charge itself “revealed” the defendant as an “aggrieved person,” and gave him standing to challenge the legality of the search. Secondly, the Court considered the nature of the defendant’s connection with the premises searched and determined he had a sufficient interest in the apartment to constitute him a “person aggrieved” within the meaning of Rule 41(e). The Court rejected subtle distinctions of possession and control to hold that “anyone legitimately on premises where search occurs may challenge its legality . . . when its fruits are proposed to be used against him.” The Court took care to point out, however, that this broad concept of standing did not extend to “those who, by virtue of their wrongful presence, cannot invoke the privacy of the premises searched.” The record of trial demonstrates that the accused in this case was not “a person aggrieved” on either of the bases discussed in the Jones case. Id., at pages 261, 263, 265, 267.
As to the nature of the accused’s interest in Campbell’s locker, there is a fundamental inconsistency in the accused’s own argument. On the one hand, in his brief he concedes Campbell’s locker was for “his exclusive use, and under his control”; on the other, there is an unarticulated assumption in the argument that accused’s status as Campbell’s roommate conferred upon him a legitimate right to use Campbell’s locker for whatever purpose he desired.2 The assumption is unjustified. The evidence demonstrates that a locker was assigned to each occupant for his personal and exclusive use. Without contradiction or objection by defense counsel, the law officer summarized the evidence as establishing a situation in which “two or three men live in one room,” with each having his “own locker.” It was not then, and it is not now, contended that the accused had permission to use Campbell’s locker whenever he so desired. Campbell testified that none of the items taken from his locker were his. He did not know to whom the two packets found in his coat belonged, and he had never seen them before the search. The tobacco can in the plastic bag was “like” one that belonged to the accused. About two weeks before the search, the accused had asked him to put it in his locker. Although never asked whether it had been returned to the accused before the search, Campbell’s testimony leaves no doubt that it was. It also leaves no doubt that as of December 2, the accused had neither express nor implied permission to store the can in his locker. The pertinent part of his cross-examination by defense counsel is, as follows:
“Q. Airman Campbell, you said *340those brown bags, you never saw them before?
“A. No, sir.
“Q. You don’t know what they .are?
“A. No, sir.
“Q. You know nothing about those two brown manila envelopes, is that right?
“A. Yes, sir.



“Q. You don’t know when a bag which looks like that one was placed in your locker, do you, how it got into your locker?
“A. No, sir.
“Q. You don’t know how it got into your locker?
“A. No, sir.



“Q. Now, when did you put a bag which looked like that bag into your locker, with Airman Aloyian’s consent?
“A. A few times I put it in there. The exact date, I couldn’t say, but a few times it was in my locker.
“Q. It was in your locker a few times ?
“A. Yes, sir.
“Q. Now, anybody could go into your locker, isn’t that right? Did you leave your locker open?
“A. Some times it was open. Yes, sir.
“Q. Do you have an extra key for this locker?
“A. Yes, sir.
“Q. Where did you keep that key?
“A. I had it in the room. It was laying out.
“Q. Laying out where anyone could see it?
“A. It was in one of the drawers, sir, to the desk.”
From the record, it is apparent that as far as Campbell was concerned, on December 2, he was the only person who could legitimately go into, or use, his own locker. However, it is suggested that Campbell’s locker was a mere auxiliary to the room; and since the accused was a legitimate occupant of the room, his standing with respect thereto gave him standing to use Campbell’s locker. In United States v Breen, 15 USCMA 658, 36 CMR 156, this Court concluded that a locker assigned to a service person was more comparable to an ordinary closet than to a storage structure of the kind contemplated by the Uniform Code of Military Justice as a building protected against unlawful entry. The comparison is of no help to the accused.' First, the decision in the case did not confer upon either a stranger or the occupant of a room authority to use a locker assigned to another. Secondly, if Campbell’s locker was merely an incidental part of the barracks room, then the squadron commander’s authorization to search the room, which the record shows was issued upon probable cause, was sufficient to make the search lawful. Unlike the defendant in the Jones case, who was furnished a key to the apartment by the owner and was expressly allowed to use the premises, the accused had no permission from Campbell to use his locker. If the accused used Campbell’s locker, his use was unauthorized. Cf. United States v Garlich, 15 USCMA 362, 35 CMR 334. As a result, assuming the search of Campbell’s locker was unauthorized, the accused could not, as the Jones opinion noted, “invoke the privacy of the premises searched,” because he was not a “person aggrieved.”
Jones’ condemnation of the procedural requirement of a preliminary admission of a possessory interest has also no application to this case. The law officer did not require the accused, as the trial court did in Jones, to admit possession of the marihuana packages as a precondition to objecting to the search in which they were seized. Consequently, the accused was not forced to choose, as Jones was, between the Scylla of confession to possession of the marihuana and the Charybdis of relinquishing his right, if any, to object to the legality of the search. As we read the Supreme Court’s discussion of the “special problem” of the effect of possession in a narcotics case, it does not eliminate from consideration the question of whether the defendant “was the victim of an invasion of privacy.” *341Extracted, some of the language of the Court’s opinion tends to the accused’s conclusion that in a prosecution for wrongful possession of a narcotic, the defendant can challenge the legality of the search without inquiry of any kind as to his connection with the searched premises. Thus, Justice Frankfurter observed that since “possession both convicts and confers standing, [it] eliminates any necessity for a preliminary showing of an interest in the premises searched or the property seized, which ordinarily is required when standing is challenged.” This broad generalization of the effect of possession was not, in our opinion, postulated by Justice Frankfurter as an absolute and independent basis of standing to object. There is a substantial difference between a search of the person and a search of premises. As to articles seized from the person, there is, as Justice Frankfurter noted, a manifest contradiction between requiring the defendant to first assert some interest in them before he can challenge the means by which they were taken from him and using the evidence of his physical custody as a basis for conviction. In such a situation, the defendant is “in a very real sense . . . revealed” as the victim of the search. The same direct relationship between the fact and the consequence of physical custody .is not present when the search is not of the person but of premises to which the accused is a stranger. For example, if the defendant, without the knowledge or consent of the owner and occupant of a building, had- entered the basement thereof and concealed a packet of narcotics, we would not suppose that the accused could successfully contend that the packet was seized in an illegal search, if it had been seized by a police officer who entered the basement to take custody of the packet because he had witnessed the accused’s actions and suspected his purpose. Justice Frankfurter specifically rejected standing to object in such a situation. He said: “This [the right to object to an unlawful search of premises] would of course not avail those who, by virtue of their wrongful presence, cannot invoke the privacy of the premises searched.” Jones v United States, supra, 362 US 263, 264, 267.
Precisely the situation excluded by Justice Frankfurter from the ambit of the Jones opinion is present in this case. We pointed out earlier that the evidence excludes the possibility that the accused had any legitimate interest in Campbell’s locker to entitle him to protect it against unlawful invasion. We conclude, therefore, that merely because the accused was charged with use and possession of marihuana he had no standing, under the circumstances of this case, to object to the search of Campbell’s locker. However, even if we read the Jones opinion too narrowly on the point of standing to object, and assume the law officer erroneously denied the accused standing, there is still sufficient evidence in the record to enable us to determine whether the search was legal or not. See Jones, supra, at page 267. United States v Broy, 14 USCMA 419, 422, 34 CMR 199.
About November 20, 1964, Chief Master Sergeant Robert T. Hitchman, an air policeman, advised Major James 0. Eggleston, the accused’s squadron commander, that he had been informed by Airman: William A. Tom-asulo that the accused had smoked marihuana cigarettes. On November 24, Sergeant Hitchman advised the Major that Tomasulo had made a purchase of material from the accused which, on analysis by the Director of the Suffolk County Police laboratory, was determined to be marihuana. Thereafter, the Major participated in arrangements for Tomasulo to make a second purchase from the accused. These arrangements were effectuated on December 2, Tomasulo made contact with the accused and reached an agreement with him to purchase a packet of marihuana for $5.00. The accused told Tomasulo he would deliver the packet to him at his barracks in about ten minutes. The accused did not show up, instead Campbell came. He gave Tomasulo a packet and took $5.00 from him. After this transaction, Campbell returned to his room. Shortly thereafter, Major Eggleston, agents of the Office of Special Investigations, and *342other law enforcement officials, entered the room. Agent Lawrence M. Bilodeau read Article 31, Code, supra, 10 USC § 831, to the accused, Campbell, and Airman Pryor, their roommate. He explained “to them” that “they didn’t have to make any statement,” but if “they did” it could be used “against them.” He informed them they were suspected of using and possessing marihuana, and asked them if they understood their rights; “[t]hey all said ‘yes’.” Thereupon, Agent Bilodeau examined the accused’s locker, but found nothing incriminating. He then searched Campbell’s locker, and discovered the packages in issue.
As noted, the search took place in Major Eggleston’s presence. Since he had participated in the arrangements for the second purchase by Tomasulo, it is at least reasonably inferable that he was informed of its accomplishment, and, therefore, knew that Campbell was also involved. Consequently, it beggars common sense to say he did not approve the inclusion of Campbell within the scope of the search. In the military, the authorization for a search can be oral as well as written. In United States v Hartsook, 15 USCMA 291, 35 CMR 263, we pointed out that presence at a search by an officer empowered to authorize it is evidence of his approval of it. In Hwrtsook, the evidence tended to indicate the search was merely exploratory. The evidence is to the contrary in this case. Before the second purchase of marihuana by Tomasulo, Major Eggleston had issued a written authorization for a search of the accused’s room and effects. At least by fair implication, this authorization was limited to the contraband and the fruits of its sale. Agent Bilodeau’s immediate announcement, in the Major’s presence, of the suspected offenses implied the same limitation. It convincingly appears, therefore, that the search was properly circumscribed. The Major’s presence insured close supervision of the agent’s conduct. Consequently, he, not the Office of Special Investigations agents or other enforcement officials, controlled the propriety' and the limits of the search. We con-elude, therefore, that the search of Campbell’s locker was legal, and the seizure of the packages was proper.
Our decision as to the lawfulness of the search and seizure is not fully determinative of the admissibility of the packages of marihuana. Still unresolved is a question of relevancy. From what we have said as to the absence of a legitimate connection between the accused and Campbell’s locker, it is apparent that the mere discovery of marihuana in the locker does not implicate the accused. Neither the accused’s status as a roommate nor his presence in the room justifies an inference to that effect. United States v Mims, 8 USCMA 316, 24 CMR 126; cf. United States v Gainey, 380 US 63, 13 L ed 2d 658, 85 S Ct 754 (1965). In the Mims case, we held that proof of possession of narcotic implements by one occupant of a hospital ward did not “raise any kind of an inference that a third party occupant of . . . [the] ward was probably making use of the equipment.” Accordingly, we held that the possession by another occupant was insufficient independent evidence to corroborate accused’s confession that he used narcotics. Id., at page 318.
“Evidence is not relevant,” the Manual tells us, when it is “too remote or far-fetched to have any probative value” to establish the fact sought to be proved. Manual for Courts-Martial, United States, 1951, paragraph 137; see also United States v Boyd, 7 USCMA 380, 384, 22 CMR 170. Had there been no evidence in the case connecting the accused with the packets found in Campbell’s locker, there would have been a serious question of the relevancy of their contents. However, before testimony of the contents was admitted in evidence, Campbell testified that the tobacco can taken from his locker was “like” one which belonged to the accused. He further testified that a key to the locker was kept in a desk drawer in the room to which the accused had ready access. This testimony tends to support an inference that the accused had placed the container in Campbell’s locker. The in-*343ferenee might perhaps not extend to the envelopes of marihuana found in Campbell’s coat pocket, since Campbell denied any knowledge of them; and it might impermissibly be pyramiding inferences to conclude the accused placed them there from the inference that he placed the tobacco can in the locker. McNeely v United States, 353 F2d 913 (CA8th Cir) (1965). Still, assuming the state of the evidence did not justify admission in evidence of testimony of the contents of these envelopes at the point of the trial at which it was presented, the accused was not prejudiced. The relevancy of this testimony was manifest when the accused’s pretrial statement was received. In his statement, the accused admitted “the stuff” found in Campbell’s locker was his, and he had put it there while Campbell “was making a delivery to Tomasulo.” Also, even if we assume, as is suggested by the accused’s argument, that “the stuff” meant only the marihuana in the tobacco can, the admission of the envelopes was not prejudicial. In addition to the evidence of the marihuana in the tobacco can, there was other substantial evidence of use and possession of the material by the accused. As a result, the evidence that the envelopes found in Campbell’s coat pocket contained marihuana was wholly cumulative, and could not have had any significant influence upon the court members in their deliberations on the accused’s guilt or innocence. United States v Wimberley, 16 USCMA 3, 8, 12, 36 CMR 159.
Two separate attacks are leveled against the validity of the findings of guilty of specification 1. Since the law officer instructed the court-martial that, for the purpose of sentence, the “transactions” reflected in specification 1 were not separate from those in specification 2, it may be doubted that the accused suffered any prejudice from the alleged errors. United States v Drexler, 9 USCMA 405, 26 CMR 185. In any event, we discern no basis for reversal of the findings of guilty of specification 1 in these assignments of error.
Appellate defense counsel contend the law officer erred by expressing an opinion as to the sufficiency of the evidence to show possession by the accused. In part, the law officer instructed the court as follows:
“. . . The facts in this case, in my opinion, are sufficient to show possession, if you so determine in your deliberations. I am presenting that to you as a fact which you must find. You don’t have to find it, but there is sufficient evidence in the record to find it, if you so find.”
In the Federal courts the trial judge has discretion to comment on the evidence. This Court has held that the law officer may give his opinion as to the evidence “when it will clarify the issues, assist the court in eliminating immaterial matters, or focus its attention upon the crucial points of the case,” provided he makes clear to the court members that his opinion is not binding upon them. United States v Andis, 2 USCMA 364, 367, 8 CMR 164. We have also observed that the right to comment critically on the evidence must be exercised with great care so as not to deprive the accused of his right to have the court members make the factual determination as to his guilt. Id., at page 367; see also United States v Berry, 6 USCMA 638, 20 CMR 354, concurring opinion, Chief Judge Quinn. Each case must be tested by its own facts to determine whether the law officer’s remarks exceeded acceptable limits. It is contended that, in the circumstances of this case, the law officer’s opinion “may well have tipped the scales in favor of the prosecution,” notwithstanding he instructed the court members they “must disregard” his opinion and were themselves required to find the fact of possession. The record of trial does not support the contention.
A number of witnesses, including Campbell, testified that on many occasions during the period of the alleged possession, the accused gave them marihuana cigarettes. In his pretrial statement, the accused admitted that the “stuff” found in Campbell’s locker was his and he had placed it in the locker while Campbell was out of the room. *344Testimony by an eminently qualified expert established that the “stuff” was marihuana. Also, the material transferred by the accused to Tomasulo on November 24, 1964, was proven to be marihuana. All the evidence was undisputed. It can safely be concluded, therefore, that the law officer’s opinion added nothing to the weight of the evidence against the accused to influence the court members’ deliberations. See Hardy v United States, 335 F2d 288 (CA DC Cir) (1964). The conclusion is all the more justified in view of the law officer’s final instruction that the court members should not consider his opinions because they “alone have the independent responsibility” to determine the accused’s guilt or innocence. See United States v Kravitz, 281 F2d 581 (CA3d Cir) (1960).
The findings of guilty of specification 1 are also said to be invalid because the law officer erroneously defined the meaning of the term “possession.” Set out below are the material parts of the instructions on the subject:
“LO: . . . The court is advised that the possession by the accused must be knowing, conscious, and exclusive. Such possession of marihuana may be found to be wrongful unless the contrary appears.
“Further, the definition of possession does not mean that he has to physically have it in his hand. If he knows where it is, has a certain amount of control over it, in my opinion that is sufficient possession. The facts in this case, in my opinion, are sufficient to show possession, if you so determine in your deliberations. I am presenting that to you as a fact which you must find. You don’t have to find it, but there is sufficient evidence in the record to find it, if you so find.
“IDC: Sir, we would note our objection. This is in contradiction to what you just said as exclusive possession, that it must be knowing, it must be conscious, and exclusive.
“LO: All right, I’ll give you such —In my opinion this means that he doesn’t physically have to have it in his hand. If he knows where it is, and it is his, it doesn’t physically have to be right in his own hand. It could be anywhere that he places it. And, in my opinion, that is what possession means. Is the court all clear on that? Any questions on that?
“(There was no response on the part of the court members).”
At the outset, it is apparent the law officer’s supplementary definition was intended to apply only to the tobacco can and envelopes of marihuana found in Campbell’s locker. In their brief, appellate defense counsel concede that this part of the instructions only “had reference to the marihuana found in Campbell’s locker.” From that standpoint, the accused may have no real complaint even if the definition is wrong. If it applies only to the one instance of possession represented by the marihuana in Campbell’s locker, it is, at least, arguable that the original definition, which is asserted by the accused to be correct, was utilized by the court members to evaluate all the other instances of absolute possession attributed to the accused. As a result, the findings of guilty of specification 1 could be sustained as to all but the last part of the period of possession, that is, the last day of the period can be changed to November 24, the day the accused turned over a packet of marihuana to Tomasulo, in lieu of December 2, the date of the search of Campbell’s locker. See Rodella v United States, 286 F2d 306 (CA9th Cir) (1960), certiorari denied, 365 US 889, 6 L ed 2d 199, 81 S Ct 1042 (1961); United States v Dunn, 9 USCMA 388, 26 CMR 168. However, we need not decide the issue on the basis of the limitation of the scope of the challenged definition. All instructions on the same subject should be read together to determine whether they provide correct legal standards for the court-martial. United States v Burse, 16 USCMA 62, 65, 36 CMR 218.
Possession embodies the idea of physical control or dominion over property. It is not synonymous with ownership or legal title, which can, but does not necessarily, include pos*345session. Consequently, it is error to instruct that a finding of guilty of wrongful possession of a contraband substance can be predicated upon evidence of ownership. As the Court of Appeals said in United States v Landry, 257 F2d 425, 431 (CA7th Cir) (1958): “Ownership is not proof of possession any more than possession is proof of ownership.” Appellate defense counsel contend that the instructions allowed the court members to return a finding of guilty of specification 1 upon evidence that the marihuana found in Campbell’s locker belonged to the accused. The contention disregards the context of the law officer’s reference to ownership. He did not say, as appellate defense counsel argue, that a finding that the accused owned the marihuana would alone justify conviction. Ownership was specifically joined with the concept of physical control. Thus, the court members were advised that possession did not mean the marihuana had to be “physically” in the accused’s “own hand”; it was enough if it was where “he places it.” Possession is not limited to “manual touch or personal custody.” Rodella v United States, supra, page 312. It can be constructive as well as actual. One may have dominion and control over property though it is not on his person or in his immediate presence. For example, a person physically at his office is still in possession, i.e., capable of exercising domonion and control, over the articles in his own apartment. “It is,” said the Court of Appeals for the Ninth Circuit, “not necessary that possession be immediate.” Brown v United States, 222 F2d 293, 297 (1955).
When, as here, the contraband was elsewhere than on the accused’s person, it may be necessary to explain to the court members that possession includes the right to exercise physical control over the article wherever it was found. Sometimes that idea may be sufficiently conveyed by an instruction to the effect that possession “must be knowing, conscious, and exclusive,” See United States v Lampkins, 4 USCMA 31, 15 CMR 31. Such an instruction is recommended in Air Force Manual 110-5B, April 27, 1960, Court-Martial Instructions Guide, page 79. Yet, even this instruction may be misleading if others besides the accused have ready access to the place in which the contraband is found. “Exclusive” does not mean that no one but the accused can have physical control over the property. It means only that a person charged with possession has the capability of controlling the property and keeping others from “meddling with it.” 72 CJS, Possession, page 233. The Court of Appeals for the Eighth Circuit expressed the difference as follows:
“The exclusive possession discussed in the authorities as a necessity to the presumption of guilt is not necessarily the possession of a single defendant. Two or more may have the exclusive possession of stolen property. One defendant in the crime may hold the actual possession of stolen property for himself and other defendants.” [Weisman v United States, 1 F2d 696, 698-699 (1924).]
One can exercise dominion and control over property even if he has no legal right to the premises in which he hides it. Thus, in the Rodella case, the Court of Appeals observed that it could “see no reason why an object cached by a person ... in a certain spot on deserted land, not owned by him, . . . could not be deemed in law within that person’s possession.” Id., at page 312. In substance, this was the situation presented by the evidence. Campbell testified that, without his knowledge or consent, someone had cached the marihuana in his locker. In his pretrial statement, the accused admitted he was the owner of the “stuff” and had placed it in the locker. The law officer correctly concluded that the standard form of instruction needed clarification to emphasize that possession could be found to be -in the accused, notwithstanding the marihuana was in Campbell’s locker, if the accused had placed it in the locker, and still retained control *346over it. The legal doctrine is unimpeachable.
Appellate defense counsel contend that the degree of control required by the instructions was too vague and uncertain to provide a meaningful guideline. Actually, the law officer could have instructed that the accused could be convicted of possession of the marihuana in Campbell’s locker if the court members found that the accused had placed it there. The accused’s physical control over the marihuana did not have to extend to the moment of its discovery. Rodella v United States, supra. By requiring the court members to find that the accused retained a “certain amount of control” over the marihuana after he had placed it in Campbell’s locker, the law officer imposed a greater burden of proof upon the Government than it was required to bear under the evidence. In any event, while the standard could have been more precise, it was not devoid of meaning. The amount of control was expressly referenced to the “facts in this case,” some of which were specified in the instructions, while others were clearly implied. Thus, the law officer referred to evidence showing that the accused placed the marihuana in the locker. The reference necessarily required the court members to consider the accused’s ability to gain access to Campbell’s locker at his pleasure. Considering the instructions in their entirety, we are satisfied they did not mislead the court-martial to conclude that the accused’s possession of the marihuana in Campbell’s locker could be based on his ownership of it, rather than on the continuing control he exercised over it.
Lurking beneath the accused’s challenge to the instructions is perhaps his real complaint, which is that the evidence of control is insufficient to support a finding that he possessed the marihuana while it was in Campbell’s locker. See United States v Jones, 308 F2d 26 (CA2d Cir) (1962); Hernandez v United States, 300 F2d 114 (CA9th Cir) (1962). The evidence, which includes the accused’s admission of an ability to obtain ready entry into Campbell’s locker, is, in our opinion, more than legally required to support the findings.
The decision of the board of review is affirmed.

 The specifications were later amended to change the beginning of the period of use and possession from March 1, to March 24. During the sentence proceedings, the law officer instructed the court-martial that,. for sentence purposes, the two specifications were to be considered as one.


 The contention was explicitly made at trial. There, defense counsel insisted the accused had standing to object to the search of Campbell’s locker because he was Campbell’s roommate and was present in the room at the time of the search,